DETAILED ACTION
Claims 12-23 are pending in the instant application, Applicant canceling claims 1-11 and adding claims 12-23 by preliminary amendment. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12-18, 20, and 22-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 12-18, the claims are drawn to a “method” using “the aid of a computer system”. This “aid of a computer system” lacks sufficient definition for one having ordinary skill in the art to understand the extent of “the aid”. As such, these claim are indefinite. For purposes of examination, the method steps will be performed on a computer comprising a processor, a memory, and an interface. 
As to claim 20, the claim is a computer system depending upon claim 18 which is a method. This renders the claim indefinite. For purposes of examination, claim 20 will depend upon the computer system of claim 19.
As to claims 22-23, the claims are computer program products depending upon claim 20 which is a system. This renders the claim indefinite. For purposes of examination, claims 22-23 will depend upon the computer program product of claim 21.

Claim Interpretation Invoking 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims 19-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
 (B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 USC 112(f) except as otherwise indicated in Office action.
AS TO CLAIMS 19-20
The reference characters recited in the claims are understood to point to the portion of the disclosure reciting the structure invoked in accordance with 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101 Abstract Idea
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 12 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 12 by:
(E) calculating the yields to be expected in the growing of the crop plants assuming that the forecasts from steps (B) and (C) are correct and the measures ascertained in step (D) are implemented

These steps are abstract in nature because they are directed towards the mathematical relationships and mathematical calculations associated with a mathematical model that describes the growth of a plant as a function of intrinsic (genetic) and extrinsic (environmental) factors. Thus, claim 12 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions 
This type of abstract idea is shown in claim 12 by:
(B) forecasting a weather progression for the field for the upcoming or ongoing growing period for the crop pi ant until the planned harvest taking account of the weather progression to date, with a seamless transition of the weather progression to date and the forecast weather progression,

(C) forecasting for the occurrence of one or more harmful organisms in the field for the forecast weather progression,

These steps are abstract in nature because they are directed towards the fundamental economic principles or practices associated with predicting the economic output of an agricultural business. Thus, claim 12 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim 
(D) ascertaining agricultural measures for the upcoming or ongoing growing period of the crop plant until the planned harvest,

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as observing the effect of ongoing weather and evaluating the likelihood of harmful organisms. Thus, claim 12 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – 
All the additional elements recited in claim 12 are:
computer system

receiving various data

displaying the yield to be expected

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. 
Because the additional elements of the computer system are only recited as executing the steps of the identified abstract idea, these additional elements of claim 12 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of receiving data and displaying results only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).


A server as means for conducting claim 11

An input unit

A receiver unit

A processing unit 

A computer program product comprising a computer-readable data storage medium and program code which is stored on the data storage medium and, on execution on a computer system, causes the computer system to execute the following steps

Because the additional elements of the server, processing unit, and computer program product are only recited as executing the steps of the identified abstract idea, these additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of an input unit and a receiver unit only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, the additional claims do not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 12 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at page 12, lines 13-21 and figure 1.  
Because the additional elements of the computer system are only recited as executing the steps of the identified abstract idea, these additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of receiving data and displaying results only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, claim 12 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible.  

A server as means for conducting claim 11

An input unit

A receiver unit

A processing unit 

A computer program product comprising a computer-readable data storage medium and program code which is stored on the data storage medium and, on execution on a computer system, causes the computer system to execute the following steps

Because the additional elements of the server, processing unit, and computer program product are only recited as executing the steps of the identified abstract idea, these additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of an input unit and a receiver unit only add insignificant extra-solution activity to the abstract idea. See MPEP 2106.05(g).
Thus, the additional claims do not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 
CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 12-23 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 101 (Software per se)
Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a patentable category.  
As to claims 12-18, the claims are drawn to a “method” using “the aid of a computer system”. This simple recitation of “the aid of a computer system” lacks sufficient recitation of a physical embodiment to qualify as a structure for the function of the corresponding method steps. As such, the method is software per se and is not statutory. See MPEP 2106.03.

Claim Rejections - 35 USC § 101 (Signals)
Claims 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to a patentable category.
As to claims 21-23, the claims are drawn to a computer program product defined in the specification as "a computer-readable data storage medium and program code which is stored on the data storage medium” (page 24 of the specification). This language includes signals, carrier waves, and transmission media, and is thus non-statutory. See In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)(slip. op. at 18) and MPEP 2106(IV)(B). Amending the claims to limit the computer program product to only a non-transitory computer program product would be sufficient to overcome this rejection.

Claim Interpretation and Claim Mapping
In order to better explain how the Examiner is reading both the terminology of the instant application and the cited prior art, the Examiner is supplying a handy-dandy secret decoder ring (SDR) of both claim interpretation (what the Examiner thinks you mean) and claim mapping (which prior art term is equivalent to what the Examiner thinks you mean).
The Examiner sets out his claim interpretation below by identifying specific claim terms or elements which, while definite, are broad enough to be open to interpretation. The Examiner then gives his interpretation of the extent of those terms or elements in light of Applicant’s disclosure.
Claim Interpretation
Claim Mapping
Weather Data

Historical weather data
Paragraph 21
Defined Measure Data
predetermine the agricultural measures may be specified in a part-area-specific manner for the field under consideration
Constraints on field activity
Paragraph 21
Forecast Weather Progression
forecast the distribution and
corresponding probabilities of weather events for the upcoming or ongoing growth period with
maximum precision.
Forecast weather conditions
Paragraph 38


Risk of Infestation
ascertained for those harmful organisms that have occurred in the past in the field in question and/or adjacent fields.
Projected risk of pests or disease
Paragraph 3 and 53-54
Agricultural Measures
any measure in the field for crop plants that is necessary or economically viable and/or environmentally advisable in order to obtain a plant product.
Field activity
Agricultural activity applied to the field or the crop.

Paragraph 53
Growth Model
a mathematical model that describes the growth of a plant as a function of intrinsic (genetic) and extrinsic (environmental) factors
Field growth forecast
Paragraph 38
Harmful Organism
an organism that can appear in the growing of crop plants and can damage the crop plant, adversely affect the harvest of the crop plant or compete with 
Pests or disease
Paragraph 3 and 53-54
Growing Period
Period until the planned harvest
Period between planting and harvest date
Paragraph 65
Dynamic, process-based plant growth model
A growth model that is updated based on additional data collected as the growing period progresses
Field Manager and Field growth forecast
Paragraphs 216



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ethington, US 2016/007375.
NOTE:
The rejection below is written using the SDR given in the Claim Interpretation and Claim Mapping section provided above. Please refer to this SDR to translate between the language of the instant application and that of the prior art. Additionally, bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 12 
A method of ascertaining expected yields in the growing of crop plants with the aid of a computer system, comprising the steps of:
Ethington teaches a computer-implemented method (abstract) which predicts expected yield (paragraph 56).

(A) identifying a field in which crop plants are being grown or are to be grown
Ethington teaches location and time data (paragraph 55), field specific data (paragraph 28) and historical weather data and constraints on field activities (paragraph 11). All this data identifies a field per reference character S11.

(B) forecasting a weather progression for the field for the upcoming or ongoing growing period for the crop plant until the planned harvest taking account of the weather progression to date, with a seamless transition of the weather progression to date and the forecast weather progression
Ethington teaches forecasting weather conditions (paragraph 38) as per reference character S12.

(C) forecasting for the occurrence of one or more harmful organisms in the field for the forecast weather progression
Ethington teaches projected risk of pests or disease (paragraphs 3 and 53-54) as per reference character S13.

(D) ascertaining agricultural measures for the upcoming or ongoing growing period of the crop plant until the planned harvest
Ethington teaches field activities (paragraph 53) as per reference character S14.

(E) calculating the yields to be expected in the growing of the crop plants assuming that the forecasts from steps (B) and (C) are correct and the measures ascertained in step (D) are implemented
Ethington teaches field growth forecasting (paragraph 38) as per reference character S15.

(F) displaying the yields to be expected
Ethington teaches yield monitoring reporting results (paragraph 108).

(G) repeatedly performing steps (B), (C), (D), (E) and (F) taking account of the real progression of the weather up to the respective juncture of performance of the steps, the harmful organisms that have actually occurred and the measures that have actually been implemented.
Ethington teaches updating data (paragraphs 55 and 216) and updating forecasts based on that data as an ongoing process during the time between planting and harvesting (paragraphs 47-48). This results in the system of Ethington taking account of the real progression of the various types of data discussed.

AS TO CLAIM 13 (of 12) 
wherein multiple weather forecasts that cover the spectrum of weather progressions as have occurred in the past few years are created in step (C) using historic weather data.
Ethington teaches alerts (paragraph 53) recommending field activities based upon model results. Ethington teaches updating data (paragraphs 55 and 216) and updating forecasts based on that data as an ongoing process during the time between planting and harvesting (paragraphs 47-48).

AS TO CLAIM 14 (of 12) 
wherein at least three weather forecasts that cover the spectrum of weather progressions as have occurred in the past 10 years are created in step (C) using historic weather data.
Ethington teaches different weather condition forecasts and analyzing across those various forecasts (paragraph 65).

AS TO CLAIM 15 (of 12) 
wherein probabilities of the occurrence of one or more harmful organisms are calculated in step (D) for every forecast weather progression and the yields to be expected for every forecast weather progression are calculated in step (E).
Ethington teaches projected risk of pests or disease (paragraphs 3 and 53-54) as per reference character S13.
Ethington teaches updating data (paragraphs 55 and 216) and updating forecasts based on that data as an ongoing process during the time between planting and harvesting (paragraphs 47-48). This results in the system of Ethington taking account of the real progression of the various types of data discussed.

AS TO CLAIM 16 (of 12) 
wherein the yields to be expected are calculated in step (E) for the case that one or more ascertained agricultural measure(s) is/are not implemented


AS TO CLAIM 17 (of 12) 
wherein an agricultural measure in step (E) is a measure for controlling one or more ham1ful organisms.
Ethington teaches assessing the impact of field activities and pest infestations (paragraph 53).

AS TO CLAIM 18 (of 12) 
wherein a measure of controlling one or more harmful organisms is ascertained in step (F) if the risk of infestation with a ham1ful organism exceeds a damage threshold.
Ethington teaches assessing the impact of field activities and pest infestations (paragraph 53) and against a threshold (paragraphs 53, 98, and 156).

AS TO CLAIMS 19-23 
The claims recite elements substantially similar to those recited in claims 12-18. Thus, the art and rationale of claims 12-18 applies. 

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record that is considered pertinent to Applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/Leland Marcus/
Primary Examiner
Art Unit 3623